     Case 19-13300     Doc 36      Filed 10/25/19 Entered 10/25/19 13:50:35          Desc Main
                                     Document     Page 1 of 7


                    UNITED STATES BANKRUPTCY COURT
                       DISTRICT OF MASSACHUSETTS
____________________________________
In Re:                              )
                                     )
SOMERVILLE BREWING COMPANY )           Chapter 11
                                     ) Case No. 19-13300 FJB
                  DEBTOR            )
____________________________________)

               MOTION TO DETERMINE ADEQUATE ASSURANCE OF
            PAYMENT OF UTILITIES IN ACCORDANCE WITH 11 U.S.C. §366

       Somerville Brewing Company, Debtor-In- Possession herein (“Debtor” or “SBC”) in the
above-captioned case, respectfully requests that the Court enter an order determining adequate
assurance of payment required under 11 U.S.C. § 366.

         In support of this request, the Debtor respectfully represents:

I.       BACKGROUND

       1.     The Debtor commenced the above-captioned reorganization case by filing a
voluntary Chapter 11 petition on September 27, 2019.

       2.      The Debtor remains in possession of its assets and continues to operate its business
a debtor in possession pursuant to 11 U.S.C. §§ 1101(1), 1107(a), and 1108.

        3.      The Debtor is a Delaware corporation organized on or about January 10, 2011 and
registered to do business in Massachusetts on March 30, 2011. The location of the principal office
is 15 Ward Street, Somerville, Massachusetts.

      4.     The Debtor operates in two locations, a brewery and tap room at 15 Ward Street,
Somerville. Massachusetts (“Ward Street”) and a brewery and full-service restaurant located in
Assembly Row, Somerville, Massachusetts (“Assembly Row”).

       5.      At the time of the filing, there were certain arrears owed to the utility companies
which serviced the locations. As a result of the commencement of Debtor's Chapter 11 case, the
Debtor is unable to pay its utility providers for prepetition gas and electric services.

       6.      In connection with the operation of its business, the Debtor obtains electricity from
Eversource and gas from National Grid (“Utility Suppliers”). Any interruption in these services
would seriously disrupt the Debtor's normal day-to-day operations, thereby causing irreparable
harm to the business and the reorganization of the Debtor who operates two locations with
breweries, tap rooms and a full-service restaurant.
  Case 19-13300        Doc 36     Filed 10/25/19 Entered 10/25/19 13:50:35               Desc Main
                                    Document     Page 2 of 7



      7.     Bankruptcy Code Section 366 governs the rights and obligations of utility
companies providing services to the Debtor. Section 366 provides as follows:

       a.      Except as provided in subsection (b) of this section, a utility may not alter,
               refuse or discontinue service to, or discriminate against, the trustee or the
               debtor solely on the basis of the commencement of a case under this title or
               that a debt owed by the debtor to such utility for service rendered before the
               order for relief was not paid when due.

       b.      Such utility may alter, refuse or discontinue service if neither the trustee nor
               the debtor, within 20 days after the date of the order for relief, furnishes
               adequate assurance of payment, in the form of a deposit or other security,
               for service after such date. On request of a party in interest and after notice
               and hearing, the court may order reasonable modification of the amount of
               the deposit or other security necessary to provide adequate assurance of
               payment.

         8.     Section 366 of the Bankruptcy Code protects a Debtor against termination of its
utility service upon the commencement of its Chapter 11 case and simultaneously requires the
Debtor to furnish utility companies with adequate assurance of payment for post-petition utility
service within twenty (20) days after then entry of an order for relief and applies to entities
providing electricity, natural gas, oil, water and telephone services, as well as any other entity that
supplies services that cannot be readily obtained or replaced elsewhere, or which constitute a
monopoly of the services it provides the Debtor.

         9.      For purposes of Section 366, "assurance of payment" means (i) a cash deposit;
(ii) a letter of credit; (iii) a certificate of deposit; (iv) a surety bond; (v) a prepayment of utility
consumption; or (vi) another form of security that is mutually agreed on between the utility and
the debtor. The debtor submits that these provisions provide the utility companies with "adequate
assurance" of payment.

         10.     This Motion does not seek to preclude any utility from subsequently seeking from
the Court a reasonable modification of this adequate assurance proposal, or from seeking
additional deposits or other security necessary to provide adequate assurance of payment, after
notice and hearing, pursuant to 11 U.S.C. § 366(b). This Motion simply seeks a judicial
determination that the Debtor's offer of adequate assurance precludes a unilateral termination by a
utility after the twenty-day period in 11 U.S.C. § 366(b) has lapsed.

       11.     Uninterrupted utility services are essential to the ongoing operation of the Debtor’s
business and the preservation of the value thereof. Should any of the Utility Suppliers refuse or
discontinue service, even for a brief period, the Debtor’s operations would be forced to shut down.
The impact on the Debtor’s business operations would be severe, jeopardizing the Debtor’s
prospects for reorganization. Therefore, it is critical that utility services continue uninterrupted.
  Case 19-13300       Doc 36      Filed 10/25/19 Entered 10/25/19 13:50:35             Desc Main
                                    Document     Page 3 of 7


        12.      The Debtor submits that it is impracticable and entirely unnecessary to require the
Debtor to provide security deposits to the utility companies identified and the Debtor’s ability to
continue paying for utility services is adequately assured for two reasons. First, the Debtor has
adequate liquidity under the proposed budget to pay for post-petition utility services on a current
basis. Second, under Section 503(b)(1)(A) of the Bankruptcy Code, post-petition utility charges
are actual and necessary expenses of preserving the Debtors’ estate, and thus, the utility companies
are entitled to an administrative expense priority claim under Section 507(a)(1) of the Bankruptcy
Code.

        13      Prior to the Petition Date, the average monthly cost of utility was approximately
$4,500. The Debtor’s average gross monthly revenue totals approximately $220,000. The Debtor
believes that the revenues generated by the post-petition operations will enable it to pay the utility
company in the ordinary course of business. Moreover, the claims of the Utility Suppliers are
sufficiently important that the Debtor has every incentive to continue meeting their obligations to
the claimant as they come due.

        14.    Accordingly, the Debtor moves this Court for immediate entry of an order
(a) prohibiting Eversource and National Grid from altering, refusing or discontinuing service on
account of outstanding pre-petition obligations, and (b) establishing procedures for determining
requests for additional adequate assurance of future payment (the “Order”). The Debtor submits
that the following procedure will provide the utility companies with adequate notice and
opportunity to be heard:

       a.      The Debtor will serve the Order, within three (3) business day of its entry,
               on the Utility Companies. (For any other utility company that may have
               been inadvertently omitted from this Motion, the Debtor shall promptly
               provide notice of the Order upon learning of the existence of such utility
               company).

       b.      The utility companies shall then have thirty (30) days from the date that the
               Order is entered, or for a utility company that was omitted from Exhibit 1,
               within thirty (30) days after service of the Order, to request in writing,
               addressed to the Debtor’s counsel, additional assurance of payment from
               the Debtor in the form of deposits or other security (the “Additional
               Assurance Request”).

       c.      If the Debtor and the Utility Companies that made the Additional Assurance
               Request cannot agree to the amount of such deposit or other security, the
               Debtor shall promptly request a hearing with respect to determination of
               adequate assurance as to payment to such Utility Company (the
               “Determination Hearing”).

       d.      Pending resolution of its requested Determination Hearing, the objecting
               Utility Companies shall be prohibited from discontinuing, altering or
               refusing service to the Debtors on account of unpaid charges for pre-petition
               services.
  Case 19-13300       Doc 36     Filed 10/25/19 Entered 10/25/19 13:50:35             Desc Main
                                   Document     Page 4 of 7



       15.     As part of this Motion, the Debtor requests that prior to any Determination Hearing
requested by a utility company, the Debtor shall be entitled to comply with the request made by
such utility company without further leave of the Court.

        16.     By its terms, Section 366(b) of the Bankruptcy Code does not require a Debtor to
provide utility companies with the same “adequate protection” as that to which secured creditors
may be entitled. Instead, a Debtor need only prove “adequate assurance” that it will in fact pay
for post-petition utility services.

       WHEREFORE, the Debtor requests that the Court enter an order:

        1.       Approving the method of providing adequate assurance of payment for post-
petition utility services as proposed by the Debtor herein;

        2.       Prohibiting Eversource and National Grid and any other utility company from
unilaterally altering, refusing or discontinuing utility services to the Debtor so long as the Debtor
is complying with this procedure, subject to subsequent modification by the Court after notice and
hearing; and

       3.      For such other relief as is just and proper.


                                                      Respectfully submitted,
                                                      Somerville Brewing Company,
                                                      By its attorney,


                                                      /s/ Nina M. Parker
                                                      Nina M. Parker (BBO #389990)
Dated: October 25, 2019                               Marques C. Lipton (BBO #676087)
                                                      Parker & Lipton
                                                      Parker & Associates LLC
                                                      10 Converse Place, Suite 201
                                                      Winchester, MA 01890
                                                      (781)729-0005
                                                      nparker@parkerlipton.com
 Case 19-13300    Doc 36   Filed 10/25/19 Entered 10/25/19 13:50:35   Desc Main
                             Document     Page 5 of 7




                                    Exhibit 1


Utility Company                      Offer of Adequate Protection

Eversource

National Grid
  Case 19-13300       Doc 36    Filed 10/25/19 Entered 10/25/19 13:50:35             Desc Main
                                  Document     Page 6 of 7


                    UNITED STATES BANKRUPTCY COURT
                       DISTRICT OF MASSACHUSETTS
____________________________________
In Re:                              )
                                     )
SOMERVILLE BREWING COMPANY )           Chapter 11
                                     ) Case No. 19-
                  DEBTOR            )
____________________________________)


                                CERTIFICATE OF SERVICE

       I, Nina M. Parker, do hereby certify that I have given either electronic notice and/or

mailed, postage prepaid, copies of Motion to Determine Adequate Assurance of Payment of

Utilities in Accordance with 11 U.S.C. §366 to the parties listed on the annexed service list.




                                                     /s/ Nina M. Parker
                                                     Nina M. Parker (BBO #389990)
Dated: October 25, 2019                              Marques C. Lipton (BBO #676087)
                                                     Parker & Lipton
                                                     Parker & Associates LLC
                                                     10 Converse Place, Suite 201
                                                     Winchester, MA 01890
                                                     (781)729-0005
                                                     nparker@parkerlipton.com
 Case 19-13300      Doc 36    Filed 10/25/19 Entered 10/25/19 13:50:35   Desc Main
                                Document     Page 7 of 7


Electronic Mail Notice List

   •   John Fitzgerald USTPRegion01.BO.ECF@USDOJ.GOV
   •   James C. Fox jim_fox@riw.com, jcf@riw.com
   •   James M. Liston jml@bostonbusinesslaw.com
   •   Anthony M. Moccia amoccia@eckertseamans.com
   •   Rion Vaughan rmv@riw.com

Manual Notice List

Eversource
P.O. Box 56007
Boston MA 02205

National Grid
Attn: Bankruptcy Department
300 Erie Boulevard West
Syracuse NY 13202

Via Email

Somerville Brewing Company, c/o Jeffrey Leiter
